Citation Nr: 18100084
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 08-17 567
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for sleep apnea, to include as secondary to the Veterans service connected deviated septum, is denied.  
FINDING OF FACT
The Veterans sleep apnea was neither caused an in-service event, nor was it caused by or by aggravated by the Veterans service connected deviated septum.
CONCLUSION OF LAW
The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
INTRODUCTION
The Veteran had honorable active duty service with the United States Navy from January 1972 to November 1975 and November 1975 to April 1977.  The Veteran is a Vietnam Era Veteran. 
This matter is before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, denying the claim currently on appeal.
The Veteran testified at a videoconference hearing before another Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is associated with the claims file.  In a letter sent to the Veteran in January 2018, he was notified by the Board that the VLJ that performed his March 2013 hearing was no longer employed with the Board.  It was noted that he had the right to request another hearing and that if no response was received within 30 days it would be assumed that he did not desire to be scheduled for another hearing and the Board would proceed with his case accordingly.  To date, the Board has not received any correspondence from the Veteran requesting a new hearing.  Likewise, the Veterans representative in a February 2018 post-remand brief made no such request, despite discussing the Veterans prior hearing testimony.  As such, the Board will proceed to adjudicate the claim without an additional hearing as no such request was made within 30 days of the January 2018 letter.
This case was previously before the Board in August 2013.  In August 2013, the Veteran was granted service connection for a deviated septum and erectile dysfunction.  See August 2013 Board Decision.  A subsequent Rating Decision granted a noncompensable disability rating for both granted disabilities.  See Rating Decision, dated January 2014.  The Veterans claims for service connection for sleep apnea and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss were remanded.  See August 2013 Board Decision.  The Veterans claim for entitlement to an initial rating in excess of 20 percent for bilateral hearing loss was remanded to obtain a statement of the case, which was complied with.  See Statement of the Case dated January 2014; see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  A formal appeal was not perfected regarding the initial rating of the Veterans hearing loss, and, as such, the Board declines to take further jurisdiction of this issue.
The Veterans claim for service connection for sleep apnea was remanded to obtain a VA examination to address etiology and possible aggravation.  See August 2013 Board Decision.  Two VA examinations were performed, in January 2014 and April 2017.  The case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based upon the foregoing, the Board finds that the directives of the prior remand have been substantially complied with.  See DAries v. Peake, 22 Vet App. 97 (2008) (holding that only substantial, and not strict, compliance with terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2017).
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
1. Entitlement to service connection for sleep apnea
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service  the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). Presumptive service connection can be established based upon continuity of symptomatology for those chronic diseases set forth in 38 C.F.R. § 3.309(a). 38 C.F.R. §§ 3.307(a)(2)-(3), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (2017).
A Veteran can receive compensation via secondary service connection.  Service connection may be secondarily established when a disability is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
With all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive , and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  
Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert, 1 Vet . App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  
The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Boards analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).
Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veterans particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ( holding that [w]hether lay evidence is competent and sufficient in a particular case is a factual issue.).
The Veteran claims entitlement to service connection for sleep apnea, to include as secondary to his service-connected deviated septum.
The Veterans entrance examination is silent for mention of sleep apnea or any sinus or ear, nose, and throat abnormality.  See Service Treatment Record (STR), dated January 1972.  Likewise, subsequent VA treatment records fail to reflect treatment for, or a diagnosis of, sleep apnea, during active military service.  The Veteran was involved in a motor vehicle accident in January 1973.  He was released from the hospital with confusion and bronchitis and was told by the doctor to return to the sick bay in the morning.  Upon examination, his disposition was to return to full duty.  See STR, dated January 1973.
On his re-enlistment examination in October 1975, there was no mention of sleep apnea.  See STR, dated October 1975.
The first mention of a sleep disorder comes in February 1976.  The Veteran complained of a headache, reporting that it felt like a band around his head.  See STR, dated February 1976  No nasal or ear discharge was noted. Id.  This was not specifically diagnosed as any disability and no further mention of a sleep disorder was found in the Veterans STRs.  Id.
The Veteran had a septal deviation surgically corrected in January 1976, while admitted to the hospital for a different impairment.  See Naval Hospital Records, dated February 1977.  While the Veteran was subsequently discharged for another disability, the medical board found that, with regard to the Veterans ear, nose, and throat concerns, the Veteran was safe to return to duty and no specific follow up care was required.  Id.  The Board notes that there may be some discrepancy as to January 1976 or 1977, given the admission dates of the Veterans hospitalization in question.  Id.  However, the Board finds that this possible discrepancy is a singular year and, given that the Veterans sleep apnea diagnosis is at least 30 years later, is not significant for this analysis, and is not prejudicial to the Veteran in this case.
While the Board notes the above surgical correction of the Veterans service-connected deviated septum, the first mention of sleep apnea comes in a January 2007 evaluation for sleep apnea  some 30 years after the surgery.  See VA Treatment Records, dated January 2007.  The provider opined that the Veteran should be evaluated for any upper airway anatomical abnormality, but that weight loss should be encouraged.  Id.  In March 2007, the Veteran was specifically assessed with positive air pressure (PAP) for sleep apnea.  See VA Treatment Records, dated March 2007.  The Veteran was found to have severe sleep apnea in cyclic oxygen desaturation.  Id.  The Veteran reported that the CPAP had not been as effective since his neck surgery.  Id.  The provider counseled the Veteran that weight loss was imperative and that he was to reduce use of benzodiazepines.  Id.
In March 2013, the Veterans treating physician opined that a fractured nose could have been sustained in his 1973 car accident and that his rhinoplasty performed in January 1977 could have resulted in sleep apnea.  See VA Treatment Records, dated March 2013.
In January 2014, the Veteran underwent a VA examination to determine the etiology and aggravation of his sleep apnea.  The examiner conducted an in-person evaluation and assessment on the Veteran and the claims file was reviewed.  There was not at least 50 percent obstruction of nasal passages bilaterally, nor was there complete obstruction unilaterally.  The examiner found that it was less likely than not that the Veterans sleep apnea was incurred in or caused by in-service injury, event, or illness.  The examiner found no evidence that a sleep disorder occurred in service, finding that the sleep disorder discussed in February 1976 was written in context of injury and there was no further mention of sleep problems.  The examiner further indicated that there were no reports of snoring, observed apnea, or daytime sleepiness during service.  The examiner noted that the first sleep apnea diagnoses appeared in 2007.  He further bolstered his opinion by pointing to UpToDate which states that the strongest risk factor for sleep apnea is obesity and the Veteran had a body mass index (BMI) of 47.3.  
The January 2014 VA examiner further opined that it was less likely than not that the Veterans sleep apnea was proximately due to or the result of the service-connected deviated septum.  The examiner noted that the Veteran had his deviated septum surgically corrected while in service, but that there was no evidence of further nasal problems.  The examiner pointed to an ENT evaluation performed in 2002 by the White River Junction VA Hospital which stated:  his nose is clear and his oral cavity is unremarkable.  The examiner further noted the pulmonary specialist in West Haven VA who, in 2007, noted no concerns that a nasal condition was causing or contributing to the Veterans sleep apnea.  The examiner continued to assert that the strongest risk factor for sleep apnea was obesity, noting the Veterans elevated BMI.
In April 2017, the Veteran underwent a second VA examination to determine the etiology and/or aggravation of his sleep apnea.  The April 2017 examiner considered the evidence of record as in the January 2014 examination, but the April 2017 examiner further supported his opinion by considering the Veterans and the Veterans wifes lay statements and fully considered the possibility of aggravation of the Veterans sleep apnea.  The examiner considered the nasal injury and subsequent surgical intervention.  However, he pointed to the medical boards findings that the Veteran had no further nasal problems.  The VA examiner considered the Veterans statements that he experienced profound snoring since the surgical procedure and his wifes statements that he had snored and demonstrated apneic sleeping episodes since their wedding night in 1977.  The examiner opined that it was less likely as not that the Veterans sleep apnea was caused by or the result of or was aggravated by any event, injury, or illness or other factor during military service, to include the sleep disorder of February 1976.  The examiner noted that the deviated septum was corrected by septoplasty without evidence of adverse sequela.  There was no evidence of sleep apnea during military service.  The examination of the Veteran revealed that the most significant risk factors were more likely than not the cause of the Veterans sleep apnea, notably the Veterans morbid obesity, increased neck girth, and oral maxillofacial structure.
The April 2017 VA examiner further opined that the Veterans sleep apnea was less likely than not incurred in or caused by or aggravated by the Veterans service-connected deviated septum.  While both the Veteran and his wife reported snoring after the Veterans surgery, the examiner explained that while snoring was a common symptom with sleep apnea, the mere presence of snoring is not pathognomonic for sleep apnea.  The description of the sleep disorder of February 1976 was in the context of an injury and provided not specific information to suggest a relationship with subsequently diagnosed sleep apnea.  The examiner opined that the evidence and testimony supported that the Veterans sleep apnea is more likely than not associated with his obesity.  The examiner specifically pointed to medical literature which asserted that the most significant risk factor for development of sleep apnea is obesity.
The Board finds that the preponderance of the evidence is against finding that the Veterans sleep apnea is either causally related to, or aggravated by, the Veterans in-service incident, including the reported sleep disturbance of February 1976.  The Board also finds that the preponderance of the evidence is against finding that the Veterans sleep apnea is causally related to, or aggravated by, the Veterans service-connected deviated septum.
The Board first turns its attention to the possibility of service connection for sleep apnea via direct service connection.  
The Veteran has a current diagnosis of sleep apnea, for which he receives treatment, to include use of a CPAP machine See VA Treatment Records, dated January March 2007.  As such, the Board finds that the first Shedden element is met.
While in service, the Veteran complained of a sleep disturbance with a headache.  See STR, dated February 1976.  As such, the Board finds that the second Shedden element is met.
However, the Board finds that the evidence weighs against finding of a nexus element between the Veterans in-service sleep disturbance and the Veterans current sleep apnea.  Notably, both VA examiners opined that it was less likely as not that the Veterans current sleep apnea was caused by the Veterans in-service sleep disturbance in February 1976.  See VA Examination, dated January 2014; VA Examination, dated April 2017.  The April 2017 examiner opined that it was less likely as not that the Veterans sleep apnea was aggravated by the sleep disturbance of February 1976.  See VA Examination, dated April 2017.  The examiners considered the length of time between the sleep disturbance and the initial diagnosis of sleep apnea in 2007, over 30 years.  See VA Examination, dated January 2014; VA Examination, dated April 2017.  Both also found that the Veterans in-service sleep disturbance was in context of an injury and that there were no further mentions of sleep problems in the service treatment records.  Id.  The April 2017 VA examiner further opined that, due to the symptomatology and the discrete nature of the in-service incident relative to the onset and causes of sleep apnea, it was less likely as not that the Veterans sleep apnea was aggravated by the in-service event for the aforementioned reasons.  See VA Examination, dated April 2017.  Both examiners also noted that the strongest risk factor for sleep apnea was obesity, noting that the Veterans BMI was 47.3.  See VA Examination, dated January 2014; VA Examination, dated April 2017.  The April 2017 examiner further expounded by noting additional risk factors present in the Veteran, notably increased neck girth, and oral maxillofacial structures.  See VA Examination, dated April 2017.  While the Veterans wife stated that the Veteran had snored since their wedding night, the April 2017 examiner noted that snoring can be a sign of sleep apnea, but that snoring was not, necessarily indicia of sleep apnea and could occur without such a diagnosis.  See Buddy Statement, June 2007; VA Examination, dated April 2017.
The Board has also given significant weight to the absence of treatment or diagnosis of sleep apnea for some three decades following the in-service procedure related to a deviated septum.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), affd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for approximately 30 years after the in-service procedure tends to establish that the current disorder was not a result of his military service.  
The Board also notes the absence of a positive nexus opinion between the Veterans in-service sleep disturbance and his current sleep apnea.
In considering the evidence of record, the Board affords the greatest probative weight to the April 2017 VA examiner.  The examiner is a licensed medical professional, competent to provide an opinion as to the existence and etiology of the Veterans sleep apnea.  There is no evidence that the examiner lacks credibility.  The April 2017 examiner opined both as to the causation and to the aggravation of the Veterans sleep apnea in light of the Veterans in-service sleep disturbance.  Finally, the Board notes that the April 2017 examiner considered the objective evidence of record, an evaluation of the Veteran, including specific anatomical risk factors for sleep apnea, the Veterans subjective statements, and the Veterans wifes subjective lay statements, indicating that the April 2017 evaluator considered all of the evidence of record, providing a thorough and reasoned explanation for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, this evaluation was consistent with the objective evidence of record in that there is a complete lack of a positive nexus opinion between the in-service sleep disturbance and the Veterans existing sleep apnea.
While the Board considered the evidence provided by the January 2014 VA examiner, this examination is afforded less probative weight than the April 2017 examiner.  The January 2014 examiner is a licensed professional, competent to render an opinion as to causation, and there is no evidence that the examiner is not credible.  However, the Board notes that, as opposed to the April 2017 examination, the January 2014 examiner did not opine as to aggravation of the Veterans sleep apnea as a result of the in-service sleep disturbance.  Additionally, the January 2014 did not consider lay evidence, including the Veterans wifes statement that the Veteran has snored since their wedding night.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the January 2014 examination considered, and supported his opinion with, an ENT evaluation performed in 2002 that was not specifically addressed in the April 2017 evaluation.  The Board finds that this does not prejudice the Veteran.  This evidence was in support of a negative nexus opinion, and did not benefit the Veteran; additionally, the April 2017 examiner fully supported his opinion based upon the entirety of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Veteran is not prejudiced by the lack of consideration of this documentation.  As the January 2014 examiners opinion considered an in-person evaluation of the Veteran and the medical evidence of record, but did not consider aggravation or all of the lay evidence, the Board affords this evaluation with some probative weight, but less than the April 2017 VA examination.
The Board has considered the possibility of presumptive service connection for the Veterans sleep apnea.  38 C.F.R. §§ 3.307, 3.309 (2017).  However, there is no objective evidence that the Veteran had an onset of his sleep apnea within one year of separation from active service and there is no evidence of continuity of symptomatology.  Moreover, sleep apnea is not a chronic disease as anticipated by 38 C.F.R. § 3.309.  Id.  As such, the Board finds that the Veterans sleep apnea may not be granted service connection based upon presumptive service connection.
The Board further finds that a preponderance of the evidence is against finding that the Veterans sleep apnea is causally related to, or aggravated by, the Veterans service-connected deviated septum.  See 38 C.F.R. § 3.310(a) (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Specifically, both VA examiners opined that it was less likely as not that the Veterans sleep apnea was caused by the Veterans service-connected deviated septum.  See VA Examination, dated January 2014; VA Examination, dated April 2017.  Both pointed to the surgical correction of the deviated septum performed while still in service and the unremarkable recovery without evidence of complications.  Id.  Both further asserted that sleep apneas greatest risks included obesity, with the April 2017 evaluator further expounding to include increased neck girth and maxillofacial structures, all of which were demonstrated by the Veteran upon examination.  Id.  The April 2017 examiner went on to opine that the Veterans sleep apnea was not aggravated by the Veterans service-connected deviated septum, citing the same evidence.  See VA Examination, dated April 2017.
As addressed in detail above, the Board finds that the April 2017 VA examination is the most probative evidence in this case.  The examiner is a licensed medical professional, competent to provide an opinion as to etiology and aggravation of the Veterans sleep apnea.  There is no evidence that the examiner is not credible.  Moreover, the examiner provided an examination considering the objective medical evidence in the file, as well as the entirety of the lay evidence from both the Veterans reports and the report of his wife.  He provided a thorough and reasoned evaluation and opinion based upon the current literature and an analysis of the known medical information regarding sleep apnea in light of the evidence of record.  Further, he opined not only as to causation in light of the Veterans service-connected deviated septum, but also aggravation, making it a thorough evaluation in light of the appropriate legal standard.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As such, the Board assigns this examination great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board has also considered the January 2014 VA examination and finds that it has some probative weight, although less than that of the April 2017 VA examination.  The January 2014 VA examination also found that it was less likely as not that the Veterans sleep apnea was caused by the Veterans in-service sleep disturbance.  Rather, the examiner found the greater risk factor to be physical, notably his obese stature.  The assessment was based upon an in-person assessment and a thorough review of the record.  The Board notes that the examiner is a licensed medical professional, competent to render his opinion as to the causation and extent of the Veterans sleep apnea.  Additionally, there is no evidence that the examiner lacks credibility.  However, the Board notes that the examiner did not consider all of the evidence, notably the Veterans wifes statements of the onset of his snoring.  See Buddy Statement, June 2007; VA Examination, dated January 2014; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2007).  Moreover, the Board notes that the January 2014 examiner did not consider the possibility of aggravation of the Veterans sleep apnea in light of his service-connected deviated septum, indicating that the examiner did not consider the entirety of the proper legal standard for secondary service connection.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As such, the Board assigns this examination and opinion some probative weight, but significantly less than that of the more inclusive and legally accurate April 2017 examination and opinion.
The Board has also considered the opinion of the Veterans treating physician with the VA, who opined in March 2013 that the Veterans rhinoplasty performed in January 1977 could have resulted in sleep apnea.  See VA Treatment Records, dated March 2013.  While the Veterans treating provider is a medical professional competent to opine as to etiology of the Veterans sleep apnea, and there is no evidence that the provider lacks credibility, the Board affords the providers opinion with significantly less weight than that of the April 2017 VA examiner.  The treating providers opinion was merely conclusory, providing no explanation of the methodology or evidence relied upon to come to her conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Bloom v. West, 12 Vet. App. 185, 187 (1999).  There is no indication in the opinion that the provider considered all of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2007).  Finally, the opinion was could have resulted which is not the proper legal standard of as likely as not.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As such, the Board affords this opinion limited probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2007).
The Board has also considered the statements of the Veteran and his wife, both of whom stated that the Veteran was snoring after his septoplasty and as of their 1977 wedding night, respectively.  See Hearing Testimony, dated March 2013; Buddy Statement, dated June 2007.  While lay individuals are competent to state symptomatology that can be perceived, to include their onset, neither the Veteran nor his wife has demonstrated sufficient medical training or expertise to competently diagnose sleep apnea or to identify the causation of a specific symptom, namely snoring.  See Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board assigns no probative weight to their statements.


Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017).  For these reasons, the claim is denied.

 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

